                   Case 1:18-cv-00603-AWA Document 26-6 Filed 06/21/19 Page 1 of 4
                                                                                                         EXHIBIT

 Tim Moss

 From:                                Blake Erskine
 Sent:                                Tuesday, March 26, 2019 3:29 PM
 To:                                  Brett Payne
 Cc:                                  Tim Moss; Tara Braddock; Sandy Kinsey; Matt Kelley
 Subject:                             RE: Case 1:18-cv-00603-AWA Mladan et al v. Walmart Stores Texas, LLC



 Yes. No problem.


From: Brett Payne [mailto:Brett.Payne@wbclawfirm.com]
Sent: Tuesday, March 26, 2019 3:07 PM
To: Blake Erskine
Cc: Tim Moss; Tara Braddock; Sandy Kinsey; Matt Kelley
Subject: RE: Case 1:18-cv-00603-AWA Mladan et al v. Walmart Stores Texas, LLC

Blake,

Wal-Mart's responses to your second set of requests for production are due tomorrow. We have been in
dialogue with Home Office about getting responsive materials together and intend to provide you with
responsive information as soon as practicable. However, due to the scope of your RFPs, we need
additional time to narrow down what information is relevant and responsive to your specific requests.

Would you be agreeable to granting us a two week extension to respond to your RFPs?

Thanks,



Brett H. Payne
Partner


     ebb WALTERS
           BALIDO &
     BIC   CRAIN
               MONEYS A3 LW



 9020 N. Capital of Texas Hwy
 Building II, Suite 225
 Austin, Texas 78759
Dir. Tele: 512.472.9000
Dir. Fax: 512.472.9002
www.wbclawfirm,corn
Offices in Austin, Dallas, Decatur & Houston




From: Sandy Kinsey [mailto:skinsey@erskine-blackburn.com]
Sent: Wednesday, March 06, 2019 12:52 PM
To: Brett Payne <Brett.Pa ,nei.uiwbclawfirm.com >; Matt Kelley <Matt.Kelley@wbclawfirm.com>
                                                              1
                    Case 1:18-cv-00603-AWA Document 26-6 Filed 06/21/19 Page 2 of 4

Cc: Blake Erskine <berskine@erskine-blackburn.com>; Tim Moss <tmoss@erskine-blackburn.com>; Tara Braddock
<Tara.Braddock@wbclawfirm.com>
Subject: RE: Case 1:18-cv-00603-AWA Mladan et al v. Walmart Stores Texas, LLC

Counsel,

Attached please find Complainants, Frances Mladan and Milos Mladan's First Supplemental Designation of
Testifying Experts along with Exhibits in the above-referenced matter. A copy of this correspondence was also
sent to you today by certified mail.

Should you have any questions, please call.

Regards,

Sandy Kinsey
Senior Legal Assistant
Erskine & Blackburn, L.L.P.
6618 Sitio del Rio Blvd., Bldg. C-101
Austin, TX 78730
Phone: (512) 684-8900
Fax: (512) 684-8920
vvww.erskine-blackburn.corn


Total Control Panel                                                                                         Login

 To: berskine cberskine-blackbum.com         Remove this sender from my allow list
 From: brettpavn04.wbclawfinmcom

You received this message because the sender is on your allow list.




                                                                      2
                Case 1:18-cv-00603-AWA Document 26-6 Filed 06/21/19 Page 3 of 4


 Tim Moss

From:                           Blake Erskine
Sent:                           Saturday, May 11, 2019 10:35 AM
To:                             Brett Payne
Cc:                             Tara Braddock; Matt Kelley; Tim Moss; Sandy Kinsey
Subject:                        Mladan v. WM



Good morning Brett.

I would like to visit with you about Mladan case.

Does WM want to resume settlement negotiations or continue with discovery?

We have outstanding discovery issues that we need to resolve so we can start scheduling WM witnesses'
depositions.

Outstanding discovers issues:

First, we have not received Responses to Second RFP — re: OSI incident reports and lawsuits — originally due
on 3/27/19. We gave a 2-week extension by email on 3/26/19 and we have not received any responses.

Second, we received supplemental production from First RFP, but no objections were removed re: the
following:

Request No. 6 — Manual re: accident prevention

Request No. 7 — Manual re: restocking carts/stocking carts/moving carts

Request No. 8 — Accident reviews

Request No. 9 — Associate Incident Log report re: subject incident

Request. No. 10 — Risk Mgmt Resource Manual, effective on date of incident

Request No. 15 — Does re safety meetings following subject incident re: cart safety

Request No. 19 — Statements by individuals — employees or witnesses

Request No. 23 — Roster of employees working on date of incident

Request No. 24 — employment file for Keon

Request No. 25 — work assignments, appointments and schedule for Keon on date of incident

Request No. 26 — training given to Keon before incident

Request No. 27 — Training given to Keon after incident
                   Case 1:18-cv-00603-AWA Document 26-6 Filed 06/21/19 Page 4 of 4

 Request No. 28 — standards, regs, safety protocols possessed by WM re: restocking carts, movement of carts
 around customers, etc.

 Request No. 29 — P&P, handbooks, docs re employee collection of shopping carts

 Request No. 30 - P&P, handbooks, docs re supervision of employee collection of shopping carts

 Request No. 31 — docs re: use of electronic cart manager used at TX stores from 2008 to present

 Request No. 32 — docs re: use of leash strap at TX stores from 2008 to present

 Request No. 33 — Emails discussing lawsuit, excluding privileged attorney/client communications

 Request No. 34 — Docs re: affirmative defense — Defendant caused no injury

 Let me know when you can discuss.

Blessings to you and your family for affirming and honoring mother's day celebrations for all the "mothers" in
your family.

Blake


Blake C. Erskine, Jr.
Erskine & Blackburn, L.L.P.
6618 Sitio del Rio Blvd.
Building C-101
Austin, Texas 78730
Telephone 512.684.8900
Telecopier 512.684.8920
Berslcine@Erskine-Blackburn.com
www.Erskine-Blackburn.com



          BOARD
          CERTIFIED*
Texas Board of Legal Specialization
PERSONAL INJURY TRIAL LAW



This e-mail and any files transmitted with it are a confidential transmission from the law firm of Erskine & Blackburn,
L.L.P., and are intended solely for the use of the individual or entity to which they are addressed. This communication
may contain material protected by attorney-client privilege. If you are not the intended recipient or the person responsible
for delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any use,
dissemination, forwarding, printing or copying of this e-mail in whole or in part is strictly prohibited. If you have received
this e-mail in error, please delete it and immediately notify the sender via return e-mail, or call Erskine & Blackburn,
L.L.P.'s front desk at (512) 684-8900. Please note that, for organizational reasons, the personal e-mail address of the
sender is not available for matters subject to a deadline. Please send, therefore, matters subject to deadline exclusively by
regular mail or by facsimile.



                                                              2
